                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 TRAVIS SCOTT CONKLIN,                             )
                                                   )
                Plaintiffs,                        )
                                                   )    2:18-cv-01556
 V.                                                )
                                                   )    Judge Mark R. Hornak
 RIVERS CASINO,                                    )
                                                   )
                Defendants.                        )


                                   MEMORANDUM ORDER

       The Plaintiff has moved for leave to proceed in for ma pauper is, [ 1], and has annexed a

proposed Complaint, [ 1-1]. Based on the Court's examination of his application, leave to so

proceed is granted, as such Plaintiff appears to be financially qualified for such status.

       The Court is obligated to carefully review the allegations of the Plaintiffs Complaint

pursuant to 28 U.S.C. § 1915. The Plaintiffs claims are against a local casino. He alleges subject

matter jurisdiction pursuant to 28 U.S.C § 1331, "federal question" jurisdiction. His civil cover

sheet makes reference to Title VIII, the ADA, and appears to refer to the provisions of 18 U.S.C.

§ 241. The gravamen of his assertions are that he has been barred from the casino, by the casino,

for the Plaintiffs alleged assault of another person near the casino. There is no allegation that the

casino is in any way, shape, or form a "state actor", or that the casino's actions could be fairly

attributed to any state actor, or anyone purporting to act under state or federal law. There are no

facts alleged that would indicate that the complained-of decision was made by anyone other than

the casino Defendant. Thus, there is no basis to conclude that any act complained of arose out of

any sort of governmental conduct, or that any such act deprived the Plaintiff of any rights secured

by federal law. There is no basis to conclude that any claim of the Plaintiff arose under the

Constitution or laws of the United States. Simply put, there is no basis to conclude that the
Complaint states a federal claim, or that this Court has subject matter jurisdiction of this case.

Further, the Court's examination of the submitted Complaint does not reveal any basis to otherwise

assert federal jurisdiction outside of28 U.S.C. § 1331.

          Therefore, the Motion at [ 1] is granted, but because this Court is without subject matter

jurisdiction over the claims asserted by the Plaintiff, the Complaint will be dismissed without

prejudice for want of federal jurisdiction. The Clerk shall mark the case closed on this Court's

docket.




                                                      Mark R. Hornak
                                                      United States District Judge

cc: All counsel of record

Dated: November 20, 2018




                                                  2
